TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-15-00122-CV



                                      In re Robert Brown III


                   ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


                Relator Robert Brown III, an inmate in the Texas Department of Criminal Justice, has

filed a pro se petition for writ of mandamus asking this Court to compel the 277th District Court of

Williamson County and the district clerk there to assign a cause number to Brown’s “motion for a

suit of writ of mandamus against the City of Georgetown,” which Brown claims he has already filed

in the court below. We do not have jurisdiction to issue a writ of mandamus against a district clerk

unless doing so would be necessary to enforce this Court’s jurisdiction.1 Moreover, to the extent that

Brown’s mandamus petition is directed at the district court itself, he has failed to provide this Court

with a record sufficient to show his entitlement to the extraordinary relief requested.2 Accordingly,

we deny the petition for writ of mandamus.3



       1
           See Tex. Gov’t Code § 22.221(a), (b).
       2
         See Tex. R. App. P. 52.7; In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.]
2011, orig. proceeding) (“Those seeking the extraordinary remedy of mandamus must follow the
applicable procedural rules. Chief among these is the critical obligation to provide the reviewing
court with a complete and adequate record.”).
       3
           See Tex. R. App. P. 52.8(a).
                                          _____________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: March 13, 2015




                                             2